 AL LONG, INC.447AlLong,Inc.andAutomotive Salesmen'sAsso-ciation,affiliatedwith Seafarers InternationalUnion of North America,AFL-CIO,Petitioner.Case 7-RC-8755October 29, 1968DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSPursuant to a Stipulation for Certification uponConsent Election, approved February 16, 1968, anelectionby secret ballot was conducted in theabove-entitledproceeding on February 28, 1968,under the direction and supervision of the RegionalDirector for Region 7. Upon the conclusion of theelection, a tally of ballots was furnished the parties, inaccordance with the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended.The tally of ballots shows that there were approxi-mately 13 eligible voters and that 13 ballots werecast, of which 7 were for the Petitioner, 1 was againstthe Petitioner, and 5 were challenged.On February 29, 1968, the Employer filed timelyobjections to conduct affecting the results of theelection. The Regional Director caused an investiga-tion of the objections to be made and, thereafter, onApril 12, 1968, issued a decision thereon, in which heconcluded that the objections raised substantial andmaterial factual issues involving the necessity ofcredibility resolutions. Accordingly, he ordered that ahearing be held to resolve the issues raised by theobjections. A Notice of Hearing was issued and servedupon the parties. It was further ordered that theHearing Officer designated to conduct such a hearingshould prepare and cause to be served on the parties areport containing resolutions of credibility of wit-nesses, findings of fact, and recommendations to theBoard concerning disposition of the issues involved.Pursuant to said Notice, a hearing was held onApril 26, 29, and 30, 1968, before Hearing OfficerDavid L. Murphy, Jr. All parties participated and weregiven full opportunity to examine and cross-examinewitnesses, and to introduce evidence bearing on theissues.On June 13, 1968, the Hearing Officer issuedand duly served upon the parties his report, in whichhe recommended that the objections be overruled intheir entirety and that a Certification of Representa-tivesbe issued to the Petitioner. Thereafter, theEmployer filed exceptions and a supporting brief, andthe Petitioner filed a brief in support of the HearingOfficer's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.Upon the entire record in this case, the Boardfinds.1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the National Labor Relations Act, toassert jurisdiction herein.2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that all newand used car and truck salesmen employed by theEmployer at its Warren, Michigan operations, butexcluding office clerical employees, guards and super-visors as defined in the Act, and all other employees,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.5.The National Labor Relations Board has re-viewed the rulings made by the Hearing Officer at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Hearing Officer's Report onObjections and the exceptions thereto, the briefs ofthe parties, and the entire record in the case, andfindsmerit in certain of the exceptions for thereasons discussed below.The Employer operates a Ford automobile dealer-ship in Warren, Michigan. On January 29, 1968, thePetitioner tiled a petition seeking to represent theEmployer's new and used car and truck salesmen.Then on February 7, 1968, the Petitioner commenceda strike against the Employer, which continued untilafter the election, which was held on February 28,1968.In its objections, the Employer alleged that certainconduct which occurred during the critical perioddestroyed the conditions necessary for a fair and freeelection. Among the matters alleged by the Employerare the following (1) rifle shots fired by unknownparties through the Employer's main window whileemployees were within the building; (2) anonymoustelephone calls in the night threatening bodily injuryto employees eligible to vote in the election; (3)anonymous telephonic bomb threats made to thedealership; and (4) massed and unruly picketing bythe Petitioner, including harassment of employees,customers, and deliverymen with threats of bodilyinjury, and requiring the city of Warren to stationfull-timepolice and a police car in front of theEmployer's premises.173 NLRB No. 76 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record discloses, as more fully set forth in theHearing Officer's Report, that within 2 weeks of theinception of the picket line, six rifle bullets pene-trated the main windows of the dealership. Anotherincident of property destruction during the criticalperiod consisted of the throwing of rocks at theEmployer's sign by picket Leo Roach, followingwhich Roach was arrested for malicious destructionof property.After the commencement of the strike, employeesDavis and Humphreys received threatening anony-mous telephone calls. Davis originally had served onthe picket line, but he decided to return to work. Hehad an unlisted telephone number which was in thepossession of strike captain Giovanelli. Humphreys,on the other hand, after the strike vote had beentaken,decided to continue working. Each manreceived 15 to 40 threatening telephone calls beforethe election. Humphreys testified that he receivedseveral calls one night between the hours of 11:15p.m. and 2:30 a.m. The calls received by both menwere similar in nature. Although the callers made nomention of either the election or the strike, bothDavis and Humphreys were threatened with bodilyharm if they returned to work. Nevertheless, bothmen continued to work at the dealership.During the strike period preceding the election,frequent complaints were lodged against pickets fortheir unruly conduct. These charges ranged from thecarrying of an ax and large stick on the picket line tothe threatening of customers and deliverymen if theycrossed the picket line. These circumstances neces-sitated the city of Warren to assign full-time policeand a police car in front of the Employer's premises.On February 23, 5 days before the election, theWarren Police Department telephoned General Mana-ger Ben Long to inform him that according to an FBIreport the dealership would be bombed on theweekend. The following day a large number of Warrenpolicemen came to the dealership in response to areport that a bomb had been planted there. Theyproceeded to search the premises for a bomb whichwas never found. The dealership was closed at 4 p.m.that Saturday as a result of this threat. There wereseveral eligible voters working in the dealership at thetime, and there were numerous eligible voters walkingthe picket line on that day. They were all aware that abomb threat had been reported and that the policewere searching for the device. Ben Long testified thata bomb had been found at another Ford agency whiletheUnion here involved was engaged in picketingactivities at that dealership.The Hearing Officer found that the evidenceconcerning the above-described conduct was not suchas to link the Union with the responsibility for thebomb threat, the anonymous phone calls, or thewindow damage. He further found that there were noeligible voters present when the rock throwing inci-dent involving Leo Roach allegedly occurred. Al-though the Hearing Officer found that the windowdamage and the telephone calls were evidently con-nected with the strike, he concluded that the physicaldamage which was inflicted on the Employer's prem-ises and the bomb threat were not the type of activitywhich could reasonably interfere with the employee'sfree choice to the degree necessary to set this electionaside.Upon the facts as found by the Hearing Officer anissue is raised as to whether the election wasconducted under such circumstances and under suchconditions as to be conducive to the sort of free anduntrammeled choice of representatives contemplatedby the Act. Here the election was conducted in theface of an often violent and emotion-filled strike.Events occurring during the critical period includedextensive property destruction, anonymous telephonethreats to eligible voters, the report of a bomb threatand subsequent police investigation which caused thedealership to close down on the Saturday precedingthe election, and apparently unruly conduct on thepicket linewhich resulted in the stationing offull-time police and a police car in front of thedealership. It is apparent that the election was held ina general atmosphere of confusion, violence, andthreatsof violence, such as might reasonably beexpected to generate anxiety and fear of reprisal, andto render impossible a rational, uncoerced expressionof choice as to bargaining representation.' It is notmaterial that fear and disorder may have been createdby individual employees or nonemployees and thattheirconduct cannot probatively be attributedeither to the Employer or to the Union. Thesignificant fact is that such conditions existed andthat a free election was thereby rendered impossible.'Accordingly, finding as we do that the election washeld in an atmosphere not conducive to freedom ofchoice, we shall set aside the election of February 28,1968, and direct that a second election be held.iPoinsett Lumber and Manufacturing Co,116 NLRB 1732,TheFalmouth Co,114 NLRB 896,Diamond State Poultry Co., Inc,107NLRB 3.2Diamond StatePoultry Co.,Inc., supra. AL LONG, INC.449ORDERof Al Long, Inc., at its Warren, Michigan, establish-ment, be, and it hereby is, set aside.It is hereby ordered that the election conducted[Directionof Second Election3 omitted fromherein on February 28, 1968, among the employeespublication.]3 An election eligibility list, containing the names and addresses ofextension of time to file this list shall be granted by the Regionalall the eligible voters, must be filed by the Employer with the RegionalDirector except in extraordinary circumstances.Failure to comply withDirector for Region 7 within 7 days after the date of issuance of thethis requirement shall be grounds for setting aside the election wheneverNotice of Second Election by the Regional Director The Regionalproper objections are filed.Excelsior Underwear Inc,156 NLRB 1236.Director shall make the list available to all parties to the election. No